DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 8-16, 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-5, 8-10 and 21, the cited prior art of record does not teach or discloses an apparatus over other claim features “wherein: the first gas passages and the second gas passages are respectively in fluid communication with the injection holes, the first compensating portion has a flat surface, the second compensating portion has a convex shape protruding relative to the flat surface of the first compensating portion, and the protruding second compensating portion has a semicircular vertical cross- sectional shape.” as recited in claim 1.
In regards to claims 11-16, 19 and 22, the cited prior art of record does not teach or discloses an apparatus over other claim features “wherein the first gas passages and the second gas passages are respectively in fluid communication with the injection holes, wherein the first compensating portion has a flat surface, wherein the second compensating portion has a convex shape protruding relative to the flat surface of the first compensating portion, and wherein the protruding second compensating portion has a semicircular vertical cross-sectional shape.” as recited in claim 11.
In regards to claims 20 and 23, the cited prior art of record does not teach or discloses an method over other claim features “applying a plasma power to the lower electrode to generate plasma within the chamber, wherein: the first compensating portion has a flat surface, the second compensating portion has a convex shape protruding relative to the flat surface of the first compensating portion, and the protruding second compensating portion has a semicircular vertical cross- sectional shape.” as recited in claim 20.
The claim in the application are deemed to be directed to an nonobvious improvement Je et al [US 2011/0028001 A1] who teaches The substrate processing apparatus includes a process chamber providing an internal space, in which a process is carried out onto a substrate; a support member installed in the process chamber to support the substrate; and a shower head located above the support member to supply a source gas toward the support member, wherein the shower head includes a first injection surface located at a position separated from the upper surface of the substrate by a first distance, and provided with outlets of first injection holes to inject the source gas; and a second injection surface located at a position separated from the upper surface of the substrate by a second distance being different from the first distance, and provided with outlets of second injection holes to inject the source gas.
The primary reason of allowance of the claims is improvement with wherein the first gas passages and the second gas passages are respectively in fluid communication with the injection holes, wherein the first compensating portion has a flat surface, wherein the second compensating portion has a convex shape protruding relative to the flat surface of the first compensating portion, and wherein the protruding second compensating portion has a semicircular vertical cross-sectional shape.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844